Case 3:20-cv-00048-GEC Document 1-1 Filed 08/19/20 Page1of5 Pageid#: 6

VIRGINIA:
IN THE CIRCUIT COURT OF THE COUNTY OF ALBEMARLE

NORMA SIPE
1265 Pounding Creek Rd -
Charicttesville, VA 22903

Plaintiff

9 CASE NO.CL893 CL 2. G006591~ a6

}

)

}

}

)

)

A&S TRANSPORTING LLC }
Serve: Registered Agerit )
Anthony J Sesely tli )
14 Overhill Road }
Matawan, NJ 07747 )
}

)

}
)
)
)
}
)

 

And : ae =
| ss8 3
ERIC TEPP mS oot
1998 Black Bird Drive Es :
Apopka, FL. 32703 ees 2 ity
$ Bee sy ca
Defendants L 2 nm

COMPLAINT
COMES NOW, the Plaintiff, NCRMA SIPE, by and through her attorney,
Willian J. Whitaker, and moves this Honorable Court for Judgment against the
Defendants, A&S TRANSPORTING LLC and ERIC TEPP in the amount of Three

Hundred Fifty Thousand Dollars ($350,000.00) and states as her grounds the

following:

 
Case 3:20-cv-00048-GEC Document 1-1 Filed 08/19/20 Page 2of5 Pageid#: 7

COUNT 1- NEGLIGENCE _

1: That this court has jurisdiction of the within cause of action as ail
acts and omissions occurred in the Commonweaith of Virginia,

2 That the Plaintiff, NORMA Si PE, hereinafter referred to as “Plainti?'
or “NORMA’ and has a@ residential address of 1265 Pounding Creek Rd.
Charlottesville, VA 22903.

3. That the Defendant, ERIC TEPP hereinafter referred to as
“Defendant(s)’ or “TEPP" upon information and believe has a residential address
of 4298 Black Bird Drive Apopka, FL 32703,

4. That the Defendant ASS TRANSPORTING LLC, hereinafter
referred to as “Defendant(s)” or "“A&S TRANSPORTING LLC” is a buslness
operating tn the Commonwealth of Virginia without a proper license. Upon

Information and belief the registered agent for the Defendant is Anthony J Sesely

i, 14 Overhill Road Matawan, NJ 07747.
5, That at ail times relevant hereto, Defendant, A&S TRANSPORTING

Lin, was acting by and through its agent, servant and/or empioyee, including but

noi limited to Defendant TEPP.
6. That on or about December 22, 2018, Plaintiff was legally and

safely driving her vehicle along [-81.
Case 3:20-cv-00048-GEC Document 1-1 Filed 08/19/20 Page 3of5 Pageid#: 8

7. That at the same time and place He Defendant, TEPP, Nae driving
his vehicle ag an agent, servant and/or employee of Defendart A&S
TRANSPORTING LLC.

8. That Defendant TEPP’s vehicle struck the Plaintiff's vehicle in the
rear.

9, That at said time and place aforesaid, Defendant TEPP, had a duty
fo the Plaintiff to operate the vehicle belonging to the other Defendants in a safe
and reasonable manner, at a safe, reasonable and legal speed, to pay full time
and attention to his driving, to keep a proper lookout, to obey all rules of the read,

and to exercise the highest degree of care to avoid injury to the Plaintiff.

10, That by the commission of one or more of the acts of the preceding
paragragns, the Defendants’ breached their duty of care to the Plaintiff and as a
Girect and proximate result thereof, the Defendants’ vehicle Violently collided with
the vehicle in which Plaintiff was traveling, causing the Plaintiff painful and
disabling injuries, of both a temporary and permanent nature.

11. That as a sole, direct and proximate result of the Defendant's
negligence, the Plaintiff has been and will be prevented from carrying out her
normal activities; has suffered and will continue to suffer great pain of body and
eile: and has incurred and will incur in the future, hospital, doctors and related
expenses in an effori to be cured of said RINE,

12. The Plaintiff, NORMA, was in no way contributory negligent, nor

Gid she assume the risk for her injuries,
Case 3:20-cv-00048-GEC Document 1-1 Filed 08/19/20 Page 4of5 Pageid#: 9

COUNT II RESPONDEAT SUPERIOR
: 18. The Plaintiff herein incorporates the aforesaid paragraphs |
through 12 and makes them a part hereof fe the extent they are not
inconsistent with what js alleged in Count [, |

14, At the time of the collision between the vehicle driven by
Defendant TEPP, and the Plaintiff's vehicle, TEPP was an agent, servant and/or
employee of the Defendant, A&S TRANSPORTING LLC,

1% That upon information and belief, Defendant TEPP was an agent,
servant or employee of the Defendant, A&S TRANSPORTING LLC, acting
within the Scope of his amployment.and authority at al! times material to this
action.

16. That at the time of the collision between the vehicle driven by
Defendant TEPP and the Plaintiff's vehicle, Defendant TEPP was driving the

vehicle with the express and/or implied permission of the Defendant, A&S

TRANSPORTING LLC,

WHEREFORE, the Plaintiff, by counsel, prays for compensatory damages

against the Defendanis jJointiy and severally in the sum of Three Hundred Fifty

Thousand Dotiars ($350,000.00) as well as her costs incurred herein.
Case 3:20-cv-00048-GEC Document 1-1 Filed 08/19/20 Page5of5 Pageid#: 10

Resipectiully submitted,
NORMA SIPE

By Counsel .
\ Af

William J. Whitaker, VSB#79775

The Law Office of William J. Whitaker
9576C Lee Highway

Fairfax, VA 220314

(703) 880-8326-Phone

(703) 703-652-8290-Fax
Wiw@wiwinjuryattorney.com

Counsel for Plaintiff

JURY DEMAND

The Plaintiff requests a trial by Jury on ail matters herein,
